Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Claims 19-20 and 28-29 appear to lack antecedent basis regarding “wire-grid,” “stretched polymer,” and/or “cholesteric liquid crystal.”
A Requirement for Restriction/Election was mailed 11 August 2021. On 24 January 2022, the examiner left a voice mail message with Attorney Robert G. Crouch, applicant’s attorney, regarding the Response to Election/Restriction filed 10 October 2021 in which applicant elected claims 4-6 and canceled claims 1-9. The examiner indicated that the examiner would prepare a restriction requirement addressing new claims 10-34, filed 10 October 2021, in the event that applicant chose to not elect (for example, in a telephonic interview) either claims 10-20, claims 21-29, or claims 30-34. No response to the voice mail message was received.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 10-20, drawn to a stand-alone double-cavity optical system, classified in G02B5/205.
II.	Claims 21-29, drawn to an imaging system characterized by two parallel paths, classified in G02B27/017.
III.	Claims 30-34, drawn to an optical system characterized by a serial path, classified in G02B27/017.
Inventions I, II, and III are directed to distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and functions as set forth below. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. In the instant case: Invention I is directed towards a stand-alone optical system while Inventions II and III are directed to optical systems integrated with electronic displays; and Invention II is directed towards an imaging system with two parallel optical paths that enable superimposing two parallel beams to form a single output path while Invention III is directed towards an optical system having a single optical path that traverses a serial configuration.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: inventions require a different field of search (see MPEP § 808.02),
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883